Case 1:18-cv-02412-RBJ-NRN Document 10-1 Filed 11/05/18 USDC Colorado Page 1 of 2

                                                                                             EXHIBIT
                                                                                                    A

                            DECLARATION OF KATRINA HUGHES

   I, Katrina Hughes, declare under the penalty of perjury:
             1.   I am over 18 years of age and am competent to make this affidavit.
             2.   I am a Divisional Vice President of O.P.E.N. America, Inc., d/b/a OpenWorks
   (“OpenWorks”) and have held this position since December, 2016. Before that time, I was the
   Colorado Regional Director of OpenWorks. I am duly authorized to make this Declaration.
             3.   This Declaration is based upon my own non-privileged personal knowledge, my
   review of non-privileged documents and records available to me that are kept in the ordinary
   course of the operation of OpenWorks’s business, non-privileged information provided to me by
   persons upon whom I regularly rely in the ordinary course of my duties as OpenWorks’s Divisional
   Vice President and I would testify to such matters were I called to do so.
             4.   OpenWorks is an Arizona corporation with its principal place of business located
   in Phoenix, Arizona. Its business is to license the OpenWorks name, trademark, and standardized
   business operations to independent franchisees in exchange for a franchise fee. OpenWorks does
   not own or operate any of the OpenWorks branded commercial janitorial business. OpenWorks
   also does not control the day-to-day operations of any of its franchisees. Instead, independent
   franchisees own and operate each OpenWorks franchised janitorial services businesses that offers
   commercial janitorial services to OpenWorks’s clients.
             5.   Specifically, OpenWorks enters into janitorial services contracts with commercial
   clients. These accounts may then be packaged with other similar contracts to culminate at one of
   seven (7) levels of a gross monthly dollar amount (the “initial monthly account volume”) and
   assigned to OpenWorks franchisees. OpenWorks bills each client on a monthly basis and, after
   deducting fees and charges owed by a franchisee to under the franchise agreement, remits to the
   franchisee the balance of the gross monthly dollar amount for the franchise package purchased.
             6.   In my capacity as an officer of OpenWorks, I am familiar with the usual and
   customary business practices used to sell franchises to prospective OpenWorks franchisees and
   the purpose and contents of OpenWorks’s documents used in connection with those practices.
             7.   Plaintiff in the Litigation entered into an OpenWorks Janitorial Franchise
   Agreement (the “Agreement”) on September 12, 2016. The Agreement allowed Plaintiff to
   independently own and operate an OpenWorks franchised commercial janitorial services business.


   9057100
Case 1:18-cv-02412-RBJ-NRN Document 10-1 Filed 11/05/18 USDC Colorado Page 2 of 2




   OpenWorks does not own or operate and has never owned or operated Plaintiff’s commercial
   janitorial services business nor has it ever controlled Plaintiff’s day-to-day operations.
   OpenWorks has never hired, employed or supervised Plaintiff or any of the franchisee’s
   employees. Attached to this declaration as Exhibit 1 is a true and correct copy of the Agreement
   and its attachments.
             8.     Prior to becoming an OpenWorks franchisee, Plaintiff received OpenWorks’s
   Uniform Franchise Disclosure Document (the “FDD”). Attached to this declaration as Exhibit 2
   is a true and correct copy of the FDD that Plaintiff received at least 14 business days prior to
   executing the Agreement.

             9.     On January 18, 2017, Plaintiff assigned all of her right, title, and interest as an
   OpenWorks franchisee under the Agreement to Ruth, LLC, a Colorado limited liability company.
   A true and correct copy of the Assignment of All Franchise Rights of Individual(s) to Their Entity
   executed by Plaintiff on July 18, 2017 is attached to this declaration as Exhibit 3.

             I declare under the penalty of perjury that the foregoing is true and correct.

   Executed on November 5, 2018.



                                                           Katrina Hughes




                                                       2
   9057100
